UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 12, 2010 Casey’s General Stores, Inc. (Exact name of registrant as specified in its charter) Commission File Number: 000-12788 Iowa (State or other jurisdiction of incorporation) 42-0935283 (IRS Employer Identification No.) One Convenience Blvd. P.O. Box 3001 Ankeny, IA 50021 (Address of principal executive offices, including zip code) (515) 965-6100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On July 12, 2010, Casey’s General Stores, Inc. distributed a communication to its employees and issued a press release.Copies of the press release and employee communication are attached hereto as Exhibit 99.1 and 99.2, respectively, and are incorporated by reference into this Item 8.01. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release issued by Casey’s General Stores, Inc., dated July 12, 2010. Employee communication, dated July12, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CASEY’S GENERAL STORES, INC. By: /s/ William J. Walljasper William J. Walljasper Senior Vice President and Chief Financial Officer Date: July 12, 2010 Exhibit Index The following exhibits are filed herewith: Exhibit No. Description Press release issued by Casey’s General Stores, Inc., dated July 12, 2010. Employee communication, dated July12, 2010.
